DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures should include a reference numeral to the vertical support 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (USPN 8,801,394, previously cited) in view of Morris (USPAP 2020/0040878, previously cited), as evidenced by Oehring et al (USPAP 2020/0109616, previously cited)
	Anderson discloses turbine driven fracturing equipment comprising a transporter (the bottom platform of Fig. 2), a turbine engine (14), a reduction gearbox 16 (see col. 2, line 39), a transmitter (the elements 34, 18, 38 which converts a rotary input 34 into a rotoary output at 38 by transmitting the rotary motion of the input to the outout) and a positive displacement pump (see pump 20, col. 6 line 12), the turbine engine, reduction gearbox, transmission and the pump are arranged in a straight line along with an exhaust silencer (clearly shown in Fig. 1, i.e. the vertical element of Fig. 1). Because the gas turbine may be considered to include shaft 30 the gas turbine 14 is directly connected to the reduction gearbox 18 which includes a shaft 32 (claim 16).
Anderson does not disclose the transporter (see annotated Fig. 1) comprising a chassis provided with a transport section having 3 axles with wheels on each end of the axles, a bearing section with a horizontal bottom and a slope and a lapping section configured to connect to an external tower; or that the pump is a plunger pump that creates 5000hp. Wherein in the working state the flat bottom contacts the ground and the slope is above the ground; the horizontal wheels is at the same level as the flat bottom, and the plunger pump is disposed over the lapping section. 
Morris discloses a similar transportable fracturing pump and notes that the pump 120a is a plunger pump generating 5000hp (see [0051]) and note annotated Fig. 2 below. Morris also discloses the pump being mounted on a transporter having 3 axles and wheels as claimed on a transport section, a bearing section as claimed having a horizontal bottom and a slope (see annotated Fig. 2) and a lapping section (labeled below) having a pump disposed above it. The lapping section is configured to connect to an external tower (clear from Fig. 1 and the related discussion). Wherein in the working state the flat bottom contacts the ground and the slope is above the ground; the first wheel is at the same level as the flat bottom in the working state. 

    PNG
    media_image1.png
    239
    532
    media_image1.png
    Greyscale


At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to substitute a transport such as taught by Morris for the transport of Anderson in order to create a pump which is capable of being easily transported and that provides improved safety and enhanced ergonomics for the crew members working on the pump (see [0047] of Morris). It further would have been obvious to substitute the plunger pump of Morris for the generically disclosed positive displacement pump of Anderson as a well-known positive displacement pump for wells.
With regards to claim 10, the examiner asserts that one of ordinary skill in the art would understand the structure at the end of the transport of Anderson Fig. 2 to be a radiator and as evidence of this cites the Oehring et al reference. Oehring et al disclose a cooling system is disposed on a gooseneck of a semi-trailer body, see 428.
	
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris to claim 1 above, and further in view of Coskrey et al (USPN 2019/0178235, previously cited).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed (the examiner asserts that one of ordinary skill would realize the opposite end of the transporter from the wheels was configured to be connected to an external tower) but does not disclose the lapping section being provided with a bulge. As shown in the annotated Fig 3 of Coskrey et al below the transporter is provided with a lapping section on the underside of a gooseneck having a bulge. 

    PNG
    media_image2.png
    278
    481
    media_image2.png
    Greyscale

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize a bugle as taught by Coskrey et al on the underside of the Morris transporter gooseneck/lapping section in order to aid in the mounting and removal of the trailer to the rear connection point of the towing tractor while also allowing the trailer and the tractor to be fixed to one another.

Claims 6, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris as applied to claim 1 above, and further in view of Mitchell (USPN 3,791,682, previously cited).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed but does not disclose the gas turbine exhaust being on an opposite side of the gas turbine from the gearbox. Mitchell discloses a skid mounted gas turbine 12 drive system having a load 14 with a gearbox 16 mounted there between. The exhaust from the turbine 15 is located on an opposite side from the gearbox and may include an exhaust duct and silencer 46 (Fig. 9). 
At the time of the effective filing date of the application it would have been obvious to one having ordinary skill in the art to locate the exhaust duct away from the gearbox in order to prevent overheating and damage of the gearbox. It further would have been obvious to provide a silencer to reduce noise pollution. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations.
	With regards to claim 7 it is noted that each of Anderson and Morris disclose the elements in the claimed order and that the Mitchell modification would place the exhaust duct in the claimed order.
	With regards to claim 19, as understood, Anderson discloses the vertical support located between the gas turbine and the ducts as shown in Anderson’s Fig. 2 which has been annotated below. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to includes supports between the engine and the ducts as taught by Anderson as a well-known mechanism for securely and simply supporting the engine and associated ducts off the surface of the chassis.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris as applied to claim 1 above, and further in view of Bastos (USPN 5,435,975, previously cited).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed but does not disclose there being a hydraulic power unit (HPU) driven by a diesel engine mounted on the gooseneck. Bastos discloses skid 26 mounted equipment that utilizes a radiator 23 can be provided with a hydraulic power unit 15, 22 to power a cooling fan 17 for the radiator. The HPU being driven by a diesel engine 1.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a HPU driven cooling fan mounted on the transport section near the cooling system shown at the end of the transport in Anderson in order to enhance and optimize the cooling ability of shown radiator.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Morris as applied to claim 1 above, and further in view of Mitchell (USPN 3,791,682, previously cited).
	As set forth above Anderson in view of Morris discloses the invention substantially as claimed but does not disclose there being a turbine engine housing, a reduction gearbox engine housing and the two housings being in physical contact. Mitchell discloses a gas turbine engine 12 driving a load 14 through a reduction gearbox 16, where as shown in the annotated figure below the engine and the gearbox have housings around them that are in physical contact.

    PNG
    media_image3.png
    312
    384
    media_image3.png
    Greyscale

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to places housing around each of the gearbox and the engine and have them in contact in order to protect these elements from the elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,242,737. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of claims 1-3 and 20 of the instant invention are present in claims 1-3 of the ‘737 patent but in a different order (for example, claim 1 of the patent has limitations in claims 1, 2 and 20 of the application). Additionally, claims 4-19 of the instant application respectively correspond to 15, 5-8, 10-14 and 17-19 of the ‘737 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
September 27, 2022